Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary
	This Advisory is responsive to the after final response filed on 1 March 2021.

Response to Arguments
	The applicant’s arguments have been fully considered but they are not persuasive.

	The applicant argues:

    PNG
    media_image1.png
    249
    1257
    media_image1.png
    Greyscale

	The examiner respectfully disagrees.
	This applicant’s statement is not persuasive in light of MPEP 804

    PNG
    media_image2.png
    102
    771
    media_image2.png
    Greyscale

	The applicant’s reply is not responsive to the obvious double patenting grounds of rejection which were given in the non-final of 1 September 2020 (First Action Interview) and in the final of 30 December 2020.

	The applicant argues:

    PNG
    media_image3.png
    411
    1283
    media_image3.png
    Greyscale

	The examiner respectfully disagrees.
	The applicant is taking one statement in the basis for rejection out of context.  What the examiner actually stated was:

    PNG
    media_image4.png
    514
    794
    media_image4.png
    Greyscale

Given that the …steps can be performed mentally…., the recitation of a computer here [i.e. for generating contextual information] does not integrate the abstract idea into a practical application or provide significantly more”.  Thus the generating step is being addressed by the fact that using a computer to perform the mental process steps of identifying participants at a meeting (i.e. the claimed contextual information) does not integrate the abstract idea into a practical application or provide significantly more.

	The applicant argues:

    PNG
    media_image5.png
    362
    1309
    media_image5.png
    Greyscale

	The examiner respectfully disagrees.
	In view of the specification, this argument is not persuasive.  Paragraph 5 states

    PNG
    media_image6.png
    486
    1288
    media_image6.png
    Greyscale



	The applicant argues:

    PNG
    media_image7.png
    235
    1277
    media_image7.png
    Greyscale

	The examiner respectfully disagrees.
	Examination of the claims—as a whole and in terms of each claim’s limitations—reveals that the claims are not directed to improving computer performance and do
not recite any such benefit. The claims are directed to providing contextual information about participants at a meeting and merely use a computer to improve the performance of that provision—not the performance of a computer.
	Furthermore, applicant’s specification provides no technical direction as to using either facial or voice recognition.  Specifically, paragraph 36 states:

    PNG
    media_image8.png
    498
    1289
    media_image8.png
    Greyscale

	Thus the claimed invention uses “conventional facial recognition”.  As to voice recognition, the specification states (paragraph 37):

    PNG
    media_image9.png
    355
    1323
    media_image9.png
    Greyscale

	Thus the claimed invention also uses “conventional voice print analysis”.  Accordingly the applicant’s argument that the claimed invention provides a technical improvement is not persuasive1.  

	The applicant argues:

    PNG
    media_image10.png
    358
    1305
    media_image10.png
    Greyscale

	The examiner respectfully disagrees.
	The claim recites retrieving contextual information relating a first event participant to a second event participant.  On page 219 Sawant teaches:

    PNG
    media_image11.png
    365
    1005
    media_image11.png
    Greyscale

	Thus the tagging in Sawant clearly teaches photos being tagged as “family and friends” or “colleagues and neighbors” which is contextual information relating that individual to another (i.e. their family/friends or colleagues/neighbors).


    PNG
    media_image12.png
    413
    1274
    media_image12.png
    Greyscale

	The examiner respectfully disagrees.
	If a person has a set of photos tagged as being “family and friends” then that is contextual information relating that person to those people (i.e. my family and friends).  This interpretation is consistent with contextual information disclosed by applicant’s specification in paragraph 38:

    PNG
    media_image13.png
    200
    1283
    media_image13.png
    Greyscale

	Thus the tags of “families/friends” or “colleagues/neighbors” is the same kind of contextual information discussed in applicant’s specification as “University X attendees” or “attendees who work for Company Y”.

	The applicant argues:
    PNG
    media_image14.png
    244
    1295
    media_image14.png
    Greyscale


	The folksonomy analysis of Sawant (shown on page 222 Figure 6) also discusses user-user relationships as discussed here on page 223:

    PNG
    media_image15.png
    103
    1016
    media_image15.png
    Greyscale

	Distributional similarity of user-user also provides “contextual information” relating one user to another.

	The applicant argues:

    PNG
    media_image16.png
    241
    1299
    media_image16.png
    Greyscale

	The examiner respectfully disagrees.
	As noted above, the applicant’s own specification admits that facial and voice recognition is well known (i.e. it is conventional) in the art.  In that sense, the contextual image tagging (i.e. family/friends or colleagues/neighbors) taught by Sawant is obvious also in view of applicant’s disclosure.






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





5 March 2021
/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The applicant’s description of these elements being “conventional” suggests that they are routine, well known and conventional in the art.  Although these statements from applicant’s specification were not used in the 101 rejection as Berkheimer evidence, they do form part of the record that these elements, facial and voice recognition, are routine, well known and conventional in the art.